—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 27, 2001, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in view of issues of fact raised by plaintiff as to whether the key card door lock to her hotel room accepted the alleged intruder’s key and, accordingly, as to whether a breach of security at defendant’s hotel was the proximate cause of her harm (see, McKinnon v Bell Sec., 268 AD2d 220, 221). Contrary to defendant’s argument, it *45cannot be said, as a matter of law, that plaintiffs failure to double lock and chain her door constituted an intervening and superseding act severing the causal nexus between any negligence on defendant’s part and plaintiffs injury (see, Mason v U.E.S.S. Leasing Corp., 274 AD2d 79, 82, affd 96 NY2d 875). Concur — Williams, J. P., Andrias, Wallach, Lerner and Saxe, JJ.